Case 7:20-mj-01825 Document 5 Filed on 09/18/20 in TXSD Page 1 of 1

United States District Court
Southern District Of Texas

FILED
SEP ie UNITED STATES DISTRICT COURT
David J. Bade elen . SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION
UNITED STATES OF AMERICA g
§
VS. § CASE NO. 7:20-MJ-1825
§
ADRIANA GANDARILLA §

WAIVER OF RIGHTS AND CONSENT TO PLEA/SENTENCING
BY VIDEO CONFERENCE

1, ADRIANA GANDARILLA, acknowledge that I have.a right to appear before a United States
District Judge in person when pleading guilty or being sentenced. | further acknowledge that I may:
waive the right to-plead guilty or be sentenced in person before the District Judge, under Federal Rule
.of Criminal Procedure 43(c).

L discussed the implications of waiving these rights with my attorney on September 18, 2020,
and I understand the consequences of such a waiver. I am choosing to knowingly, intelligently, and
‘voluntarily waive my tights to plead guilty or be sentenced in: person. I have orally consented. to this.
‘waiver in the presence of my Counsel. I am unable to sign this document; however, I consent to my
attorney signing on my behalf. I consent to: the Court accepting my guilty plea and/or sentencing me
via-video conferencing, or telephone conferencing if video-conferencing is not reasonably’ available.

Iam waiving my rights and consenting of my own free will-and volition. Nobody, including
my attorney, has insisted upon, coerced or improperly influenced me in my decision to waive my rights
and consent to.a guilty plea or sentencing via video conferencing, or telephone conferencing if video
conferencing is not reasonably. available. This information was fully explained to me in the Spanish
language, if needed.
Yt A Counsel Deteadgat Date-

Layaldlo W. weano

    
